Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-18-00240-CV

                       IN THE INTEREST OF R.L.L. III and A.L.L., Children

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016PA02373
                              Honorable Peter Sakai, Judge Presiding 1

         BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

        We order that no costs be assessed against appellant Mother because she is indigent.

        SIGNED November 21, 2018.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
  The Honorable Angelica Jimenez is the presiding judge of the 408th District Court, Bexar County, Texas. The
Honorable Charles Montemayor, Associate Judge, signed the original termination order. However, the original
termination order was reviewed de novo by the Honorable Peter Sakai, presiding judge of the 225th Judicial District
Court, Bexar County, Texas, who rendered the order of termination that is the subject of this appeal.